Exhibit 10.3

 

[g206761lii001.jpg]

 

September 7, 2014

 

Mr. Richard Koe

c/o TigerLogic Corporation

 

Dear Rick:

 

This letter sets forth the substance of the resignation and transition agreement
(the “Agreement”) that TigerLogic Corporation (the “Company”) is offering to
you.

 

1.                                      General.  Your mutually agreed
employment termination date is March 7, 2016 (the “Target Resignation Date”). 
For purposes of this Agreement, the date of your actual resignation, whether on
or before the Target Resignation Date, shall be called the “Resignation Date,”
and the period between your execution of this Agreement through the Resignation
Date shall be called the “Transition Period.”

 

2.                                      Status of Other Agreements.  Your
separation from employment on the Target Resignation Date (and on any other
Resignation Date) will be considered a voluntary resignation for purposes of
your Amended and Restated Employment and Severance Agreement dated January 17,
2013 (the “Employment Agreement”).  In addition, you agree that any termination
of employment during the Transition Period shall not be subject to the
provisions of Article 4 of the Employment Agreement, and that you shall not be
eligible to receive any future severance, termination, notice, or like payments
except as expressly provided in this Agreement.  All indemnification agreements
and arrangements between you and the Company will remain in full force and
effect and nothing in this Agreement will reduce or limit any of your rights to
indemnification, insurance coverage, or other protection from liability related
to your activities with respect to the Company under any of those agreements or
otherwise.

 

3.                                      Economic Terms of Employment During the
Transition Period.  You will continue to draw the same base salary during the
Transition Period, but will not accrue any additional paid time off (“PTO”). 
You will be eligible to continue your participation in the Company’s benefit
plans on the same terms and conditions as those in effect immediately before
signing this Agreement.  However, you will not be eligible for any bonuses,
incentive payments, or like payments.

 

4.                                      Duties During Transition Period. 
Effective immediately, you will no longer serve as the Company’s Chief Executive
Officer and President, and you hereby resign from each of these positions, but
will instead serve through the Transition Period as the Company’s non-executive
Advisor.  In this role, you will be expected to provide advice to the Board of
Directors (the “Board”), a committee thereof, or others specifically designated
by the Board, on an as-needed basis, as requested by the Company in writing or
via email (the “Transition Duties”), subject to your reasonable availability. 
During the Transition Period: (i) you will not participate as an Advisor in
Company activities, except as specifically requested by the Company’s Board or
the Chief Executive Officer and (ii) you will have no management
responsibilities and may

 

--------------------------------------------------------------------------------


 

not delegate work or give work assignments to Company employees without the
prior request or approval of the Company’s Board or the Chief Executive
Officer.  You will continue to serve as a member of the Board until your
resignation, replacement or removal.

 

5.                                      Termination.  Termination is governed by
one of the following three provisions:

 

(a)                                 Early Termination By You.  Your employment
is terminable by you at will.  Accordingly, you may terminate your employment at
any time, with or without cause, and with or without advance notice.  In the
event you do so, causing your Resignation Date to occur earlier than the Target
Resignation Date, above, you will be entitled to receive only your salary earned
through the Resignation Date, as well as any accrued but unused PTO (“Accrued
Obligations”).  The Accrued Obligations will be paid on your termination date.

 

(b)                                 Early Termination by the Company. 
Similarly, the Company may elect to terminate you at any time, with or without
cause, and with or without advance notice.  In the event it does so, causing
your termination date to occur earlier than the Target Resignation Date, the
Company shall pay you the following amounts, on the following schedule: (a) the
Accrued Obligations, on your termination date; and (b) “Severance Benefits”
equal to (i) the amount of base salary you would have earned between the date of
your employment termination and the Target Resignation Date and (ii) a lump sum
equal to $35,000, in each case payable on the 60th day following your
termination of employment, provided that before that date you have signed and
not timely revoked a general release of known and unknown claims in
substantially the form set forth on in Exhibit A hereto.  However, the Company
shall not be responsible to pay you Severance Benefits if the reason for your
termination is a willful material breach of this Agreement or the Employment
Agreement.  For purposes of this Agreement, and for avoidance of doubt, the term
“willful” in the context of a “willful material breach” shall mean an act (or an
omission) that is done knowingly and intentionally, as distinguished from an act
(or an omission) done carelessly, accidentally or inadvertently.

 

(c)                                  Termination on the Target Resignation
Date.  If your employment terminates as planned on the Target Resignation Date,
then the Company shall pay you the following amounts, on the following schedule:
(a) the Accrued Obligations, on the Target Resignation Date; and (b) a lump sum
of $5,000, payable on the 60th day following your termination of employment
provided that before that date you have signed and not timely revoked a general
release of known and unknown claims in substantially the form set forth on in
Exhibit A hereto.

 

6.                                      Proprietary Information Obligations;
Nonsolicitation.  You acknowledge and reaffirm your continuing obligations under
your At-Will Employment, Confidential Information, Invention Assignment, and
Arbitration Agreement between you and the Company and under Section 9
(“Nonsolicitation”) of the Employment Agreement.

 

7.                                      Cooperation and Assistance.  You agree
that you will not bring, induce or encourage any person or entity to bring any
claim or cause of action against the Company

 

2

--------------------------------------------------------------------------------


 

relating to your employment with the Company through the date of this Agreement
or your resignation as CEO and President, or voluntarily provide assistance,
information or advice, directly or indirectly (including through agents or
attorneys), to any person or entity in connection with bringing such claims. 
However, it will not violate this Agreement if you testify truthfully when
required to do so by a valid subpoena or under similar compulsion of law. 
Nothing in the foregoing shall affect your right to cooperate with the
appropriate law enforcement authorities in the exercise of their duties.

 

8.                                      No Admissions.  You and the Company
understand and agree that the promises and payments in consideration of this
Agreement will not be construed to be an admission of any liability or
obligation by the Company or you to the other or to any other person, and that
neither the Company nor you makes any such admission.

 

9.                                      Furniture Rental Payments.  For such
time as the Company continues to make use of the personal furniture of Astoria
Capital Management (“ACM”), an entity controlled by you, in its offices, the
Company shall make payments to ACM in the monthly sum of $2,000 as rental fee
for the furniture.  Such payments will be made within 30 days of the end of the
rental month and will terminate upon a written notice from the Company that it
no longer desires to continue to rent the furniture.  At the termination of the
rental arrangements, the Company will pay for the costs of moving the furniture
to a local location you designate.

 

10.                               Employee’s Acknowledgments. You acknowledge
that you are responsible for paying any taxes that may be assessed or payable on
amounts subject of this Agreement, and you agree that the Company is to withhold
all taxes it determines it is legally required to withhold.

 

11.                               Publicity; Confidentiality.  You and the
Company acknowledge that the Company will be required to disclose publicly the
information about your resignation as the Company’s CEO and President and to
file this Agreement with the Securities and Exchange Commission (“SEC”).  You
may disclose this Agreement and its terms, prior to the Company’s filing of it
with the SEC, to partners in Astoria Capital Partners, L.P., and their
representatives, who have agreed to be bound by nondisclosure agreements
previously entered into with the Company.  You will have the opportunity to
review and approve any statement in the Company’s disclosures publicly filed
with the SEC (including its press release, whether or not such press release is
filed with the SEC) regarding this Agreement or your resignation as the
Company’s CEO and President, which approval you will not unreasonably withhold
or delay; provided, that it is understood that such review and approval is
limited to the initial public disclosures of the foregoing and shall not apply
to the repetition thereof in subsequent public filing or any other disclosures
or statements not inconsistent with the initial public disclosures.

 

12.                               Section 409A.  The payments provided under
this Agreement are intended to be exempt from, or alternatively, comply with,
the requirements of Section 409A of the Internal Revenue Code (including the
exceptions thereto, “Section 409A”), to the extent applicable, and the Company
shall administer and interpret this Agreement in accordance with Section 409A
and any regulations and guidance promulgated thereunder.  If any provision
contained in the

 

3

--------------------------------------------------------------------------------


 

Agreement conflicts with the requirements of Section 409A (or the exemptions
intended to apply under the Agreement), the Agreement shall be deemed to be
reformed to comply with the requirements of Section 409A (or the applicable
exemptions thereto) in a manner that provides you with the same or equivalent
economic benefits to the maximum extent practicable.

 

13.                               Miscellaneous.  This Agreement constitutes the
complete, final and exclusive embodiment of the entire agreement between you and
the Company with regard to its subject matter.  It is entered into without
reliance on any promise or representation, written or oral, other than those
expressly contained herein, and it supersedes any other such promises,
warranties or representations.  This Agreement may not be modified or amended
except in a writing signed by both you and a duly authorized officer of the
Company.  This Agreement will bind the heirs, personal representatives,
successors and assigns of both you and the Company, and inure to the benefit of
both you and the Company, their heirs, successors and assigns.  If any provision
of this Agreement is determined to be invalid or unenforceable, in whole or in
part, this determination will not affect any other provision of this Agreement
and the provision in question will be modified so as to be rendered enforceable
and, to the maximum extent practicable, to provide you with the economic
benefits contemplated by this agreement.  This Agreement will be deemed to have
been entered into and will be construed and enforced in accordance with the laws
of the State of California without regard to conflict of laws principles.  Any
ambiguity in this Agreement will not be construed against either party as the
drafter.  Any waiver of a breach of this Agreement will be in writing and will
not be deemed to be a waiver of any successive breach.  This Agreement may be
executed in counterparts and facsimile signatures will suffice as original
signatures.

 

[Signature page to Follow]

 

4

--------------------------------------------------------------------------------


 

If this Agreement is acceptable to you, please sign below and return the
original to me.

 

We are looking forward to your continued contribution to the Company.

 

Sincerely,

 

TIGERLOGIC CORPORATION

 

 

 

 

 

 

 

By:

/s/ Philip D. Barrett

 

 

Philip D. Barrett

 

 

Title: Director, Chairman of Compensation Committee

 

 

 

I HAVE READ, UNDERSTAND AND AGREE FULLY TO THE FOREGOING AGREEMENT:

 

/s/ Richard W. Koe

 

Richard W. Koe

 

 

 

September 7, 2014

 

Date:

 

 

5

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Form of General Release of Known and Unknown Claims

 

1.                                      General Release of Claims. In exchange
for [the “Severance Benefits” described in Section 5(b) or the “lump sum”
described in Section 5(c)] of the Resignation and Transition Agreement between
TigerLogic Corporation (the “Company”) and me of September 7, 2014
(“Agreement”), I hereby release the Company, its parents, subsidiaries and other
affiliated entities, and their officers, directors, employees, attorneys,
stockholders, successors, assigns and affiliates, of and from any and all
claims, liabilities, and causes of action of every kind and nature, whether
known or unknown, suspected or unsuspected, based upon or arising out of my
employment with the Company or the termination of that employment and any
agreements, events, acts, omissions or conduct at any time prior to and
including the execution date of this Release related thereto, to the maximum
extent permitted by law, but excluding those matters limited in Section 4
below.  The claims I am releasing include, but are not limited to: all claims
pursuant to any federal, state or local law, statute, or cause of action
relating to my employment with the Company or the termination of that
employment, including, but not limited to, the federal Civil Rights Act of 1964,
as amended; the federal Americans with Disabilities Act of 1990; the federal Age
Discrimination in Employment Act of 1967, as amended (“ADEA”); the California
Fair Employment and Housing Act, as amended; the Oregon Civil Rights Act; the
Oregon Family Leave Act; the Oregon Private Whistleblower Act; tort law;
contract law; wrongful discharge; race, sex, age or other discrimination or
harassment; fraud; defamation; emotional distress; breach of the Employment
Agreement; and breach of the implied covenant of good faith and fair dealing.

 

2.                                      Release Extends to Claims Under the
ADEA. I am knowingly, willingly and voluntarily releasing any claims I may have
under the ADEA. I acknowledge that the consideration given for the release in
the preceding paragraph hereof is in addition to anything of value to which I
was already entitled. I further acknowledge that I have been advised by this
writing, as required by the ADEA, that: (a) this Release does not apply to any
rights or claims that may arise after I sign it; (b) I have the right to consult
with an attorney prior to signing this Release; (c) I have twenty-one (21) days
to consider this Release (although I may choose to voluntarily sign this Release
earlier); (d) I have seven (7) days after I sign this Release to revoke it; and
(e) this Release shall not be effective until the eighth day after it is signed
by me.

 

3.                                      Release Extends to Unknown or
Unsuspected Claims. In giving this release, which includes claims that I do not
know or suspect to exist, I acknowledge that I have read and understand
Section 1542 of the California Civil Code which reads as follows: “A general
release does not extend to claims which the creditor does not know or suspect to
exist in his or her favor at the time of executing the release, which if known
by him or her must have materially affected his or her settlement with the
debtor.” I hereby waive and relinquish all rights and benefits under that
section and any law of any jurisdiction of similar effect with respect to my
release of any

 

6

--------------------------------------------------------------------------------


 

unknown claims I may have, and I affirm that it is my intention to release all
known and unknown claims that I have or may have against the parties released
above.

 

4.                                      Limitations of Release. Notwithstanding
any other provision of this Release to the contrary, this Release is subject to
the following limitations:

 

4.1                                                  This Release does not
release or waive compensation due to me as Accrued Obligations under the
Agreement.

 

4.2                                                  This Release does not
release or waive any right that may not lawfully be released or waived by
private agreement, including the right of indemnification or employee expense
reimbursement under Section 2802 of the California Labor Code.

 

4.3                                                  This Release does not
release or waive any rights to indemnification under any contract, document or
arrangement to the extent it provides me with indemnification rights, or any
vested benefits under an employee benefit plan.

 

4.4                                                  This Release does not waive
my right to file a charge with or participate in the proceedings of government
agencies that enforce employment laws, such as the U.S. Equal Employment
Opportunity Commission. I agree, however, that this Release will bar me from
recovering any damages or other remedy that inures to my personal benefit as a
result of any such government proceeding.

 

5.                                      Non-Admission.  Nothing in this Release
shall be construed as an admission by the Company or me of any wrongdoing by it
or its affiliates or of any liability arising from the subjects covered in this
Release.

 

6.                                      Confidentiality Provision. I acknowledge
that the Company will be required to disclose publicly the information about my
resignation as the Company’s CEO and President and to file the Agreement with
the Securities and Exchange Commission (“SEC”).  I understand that I may
disclose the Agreement and its terms, prior to the Company’s filing of it with
the SEC, to partners in Astoria Capital Partners, L.P., and their
representatives, who have agreed to be bound by nondisclosure agreements
previously entered into with the Company.  I understand that I will have had the
opportunity to review and approve any statement in the Company’s disclosures
publicly filed with the SEC (including its press release, whether or not such
press release is filed with the SEC) regarding this Agreement or my resignation
as the Company’s CEO and President, which approval you would not unreasonably
withhold or delay; provided, that it is understood that such review and approval
is limited to the initial public disclosures of the foregoing and shall not
apply to the repetition thereof in subsequent public filing or any other
disclosures or statements not inconsistent with the initial public disclosures.

 

7.                                      Miscellaneous. Except to the extent
governed by federal law, this Release is governed by California law without
regard to its conflicts of law principals. This Release contains the entire
agreement between the Company and me regarding the subjects above, and it cannot
be modified except by a document signed by me and an authorized representative
of the

 

7

--------------------------------------------------------------------------------


 

Company. Any dispute under this Release shall be resolved in accordance with
Article 6 (“Arbitration”) of the Employment Agreement.

 

Notice to Employee: This Release includes a general release of known and unknown
claims.  Please read it carefully.  You are encouraged to review this Release
with an attorney of your choice before signing it.

 

 

 

RICHARD W. KOE

 

 

 

 

 

Signature

 

8

--------------------------------------------------------------------------------